Exhibit 10.1

 

AVALONBAY COMMUNITIES, INC.

 

2009 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1.

GENERAL PURPOSE OF THE PLAN; DEFINITIONS


 

The name of the plan is the AvalonBay Communities, Inc. 2009 Stock Option and
Incentive Plan (the “Plan”).  The purpose of the Plan is to encourage and enable
the officers, employees, Non-Employee Directors and other key persons (including
consultants and prospective employees) of AvalonBay Communities, Inc. (the
“Company”) and its Subsidiaries upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company.  It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the last reported sale
price at which Stock is traded on such date or, if no Stock is traded on such
date, the most recent date on which Stock was traded, as reflected on the New
York Stock Exchange or, if applicable, any other national exchange on which the
Stock is traded.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  (i) earnings before interest, taxes, depreciation and
amortization; (ii) net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); (iii) changes in the market price of the
Stock; (iv) cash flow; (v) funds from operations or similar measure; (vi) sales
or revenue; (vii) acquisitions or strategic transactions; (viii) operating
income (loss); (ix) return on capital, assets, equity, or investment; (x) total
stockholder returns or total returns to stockholders; (xi) gross or net profit
levels; (xii) productivity; (xiii) expense; (xiv) margins; (xv) operating
efficiency; (xvi) customer satisfaction; (xvii) working capital; (xviii)
earnings per share of Stock; or (xix) lease up performance, net operating income
performance or yield on development or redevelopment communities, any of which
under the preceding clauses (i) 

 

2

--------------------------------------------------------------------------------


 

through (xix) may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award.  Each such
period shall not be less than 12 months.

 

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Restricted Stock Units” means an Award of phantom stock units to a grantee.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to one or more unrelated persons or
entities, or (ii) the sale or other transfer of all or substantially all of the
Stock of the Company to one or more unrelated persons or entities (including by
way of a merger, reorganization or consolidation in which the outstanding shares
of Stock are converted into or exchanged for securities of the successor
entity).

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

3

--------------------------------------------------------------------------------


 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

SECTION 2.

ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

 


(A)           ADMINISTRATION OF PLAN.  THE PLAN SHALL BE ADMINISTERED BY THE
ADMINISTRATOR, PROVIDED THAT THE AMOUNT, TIMING AND TERMS OF THE GRANTS OF
AWARDS TO NON-EMPLOYEE DIRECTORS SHALL BE DETERMINED BY THE COMPENSATION
COMMITTEE OR SIMILAR COMMITTEE COMPRISED SOLELY OF NON-EMPLOYEE DIRECTORS.


 


(B)           POWERS OF ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE THE POWER
AND AUTHORITY TO GRANT AWARDS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING
THE POWER AND AUTHORITY:


 


(I)            TO SELECT THE INDIVIDUALS TO WHOM AWARDS MAY FROM TIME TO TIME BE
GRANTED;


 


(II)           TO DETERMINE THE TIME OR TIMES OF GRANT, AND THE EXTENT, IF ANY,
OF INCENTIVE STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK AWARDS, RESTRICTED STOCK UNITS, UNRESTRICTED STOCK
AWARDS, CASH-BASED AWARDS, PERFORMANCE SHARE AWARDS AND DIVIDEND EQUIVALENT
RIGHTS, OR ANY COMBINATION OF THE FOREGOING, GRANTED TO ANY ONE OR MORE
GRANTEES;


 


(III)          TO DETERMINE THE NUMBER OF SHARES OF STOCK TO BE COVERED BY ANY
AWARD;


 


(IV)          TO DETERMINE AND MODIFY FROM TIME TO TIME THE TERMS AND
CONDITIONS, INCLUDING RESTRICTIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN,
OF ANY AWARD, WHICH TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND
GRANTEES, AND TO APPROVE THE FORMS OF AWARD CERTIFICATES;


 


(V)           TO ACCELERATE AT ANY TIME THE EXERCISABILITY OR VESTING OF ALL OR
ANY PORTION OF ANY AWARD PROVIDED THAT THE ADMINISTRATOR GENERALLY SHALL NOT
EXERCISE SUCH DISCRETION TO ACCELERATE AWARDS SUBJECT TO SECTIONS 7 AND 8 EXCEPT
IN THE EVENT OF THE GRANTEE’S DEATH, DISABILITY, RETIREMENT OR TERMINATION OF
EMPLOYMENT WITHOUT CAUSE, OR A SALE EVENT;


 


(VI)          SUBJECT TO THE PROVISIONS OF SECTION 5(C), TO EXTEND AT ANY TIME
THE PERIOD IN WHICH STOCK OPTIONS MAY BE EXERCISED; AND


 


(VII)         AT ANY TIME TO ADOPT, ALTER AND REPEAL SUCH RULES, GUIDELINES AND
PRACTICES FOR ADMINISTRATION OF THE PLAN AND FOR ITS OWN ACTS AND PROCEEDINGS AS
IT SHALL DEEM ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND
ANY AWARD (INCLUDING RELATED WRITTEN INSTRUMENTS); TO MAKE ALL DETERMINATIONS IT
DEEMS ADVISABLE FOR THE ADMINISTRATION OF THE PLAN; TO DECIDE ALL DISPUTES
ARISING IN CONNECTION WITH THE PLAN; AND TO OTHERWISE SUPERVISE THE
ADMINISTRATION OF THE PLAN.


 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

4

--------------------------------------------------------------------------------



 


(C)           DELEGATION OF AUTHORITY TO GRANT AWARDS.  SUBJECT TO APPLICABLE
LAW, THE ADMINISTRATOR, IN ITS DISCRETION, MAY DELEGATE TO THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY (OR OTHER EXECUTIVE OFFICERS OF THE COMPANY TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW) ALL OR PART OF THE ADMINISTRATOR’S AUTHORITY AND
DUTIES WITH RESPECT TO THE GRANTING OF AWARDS TO INDIVIDUALS WHO ARE (I) NOT
SUBJECT TO THE REPORTING AND OTHER PROVISIONS OF SECTION 16 OF THE EXCHANGE ACT
AND (II) NOT COVERED EMPLOYEES.  ANY SUCH DELEGATION BY THE ADMINISTRATOR SHALL
INCLUDE A LIMITATION AS TO THE AMOUNT OF AWARDS THAT MAY BE GRANTED DURING THE
PERIOD OF THE DELEGATION AND SHALL CONTAIN GUIDELINES AS TO THE DETERMINATION OF
THE EXERCISE PRICE AND THE VESTING CRITERIA.  THE ADMINISTRATOR MAY REVOKE OR
AMEND THE TERMS OF A DELEGATION AT ANY TIME BUT SUCH ACTION SHALL NOT INVALIDATE
ANY PRIOR ACTIONS OF THE ADMINISTRATOR’S DELEGATE OR DELEGATES THAT WERE
CONSISTENT WITH THE TERMS OF THE PLAN.


 


(D)           AWARD CERTIFICATE.  AWARDS UNDER THE PLAN SHALL BE EVIDENCED BY
AWARD CERTIFICATES THAT SET FORTH THE TERMS, CONDITIONS AND LIMITATIONS FOR EACH
AWARD WHICH MAY INCLUDE, WITHOUT LIMITATION, THE TERM OF AN AWARD AND THE
PROVISIONS APPLICABLE IN THE EVENT EMPLOYMENT OR SERVICE TERMINATES.


 


(E)           INDEMNIFICATION.  NEITHER THE BOARD NOR THE ADMINISTRATOR, NOR ANY
MEMBER OF EITHER OR ANY DELEGATE THEREOF, SHALL BE LIABLE FOR ANY ACT, OMISSION,
INTERPRETATION, CONSTRUCTION OR DETERMINATION MADE IN GOOD FAITH IN CONNECTION
WITH THE PLAN, AND THE MEMBERS OF THE BOARD AND THE ADMINISTRATOR (AND ANY
DELEGATE THEREOF) SHALL BE ENTITLED IN ALL CASES TO INDEMNIFICATION AND
REIMBURSEMENT BY THE COMPANY IN RESPECT OF ANY CLAIM, LOSS, DAMAGE OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) ARISING OR RESULTING
THEREFROM TO THE FULLEST EXTENT PERMITTED BY LAW AND/OR UNDER THE COMPANY’S
ARTICLES OR BYLAWS OR ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE COVERAGE
WHICH MAY BE IN EFFECT FROM TIME TO TIME AND/OR ANY INDEMNIFICATION AGREEMENT
BETWEEN SUCH INDIVIDUAL AND THE COMPANY.


 

SECTION 3.

STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 


(A)           STOCK ISSUABLE.  THE MAXIMUM NUMBER OF SHARES OF STOCK RESERVED
AND AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE THE SUM OF (I) 2,930,000
SHARES, PLUS (II) A NUMBER OF SHARES EQUAL TO THE NUMBER OF SHARES AVAILABLE
UNDER THE COMPANY’S 1994 STOCK INCENTIVE PLAN AS OF THE EFFECTIVE DATE, SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 3.  FOR PURPOSES OF THIS LIMITATION, THE
SHARES OF STOCK UNDERLYING ANY AWARDS UNDER THIS PLAN OR AWARDS UNDER THE
COMPANY’S 1994 STOCK INCENTIVE PLAN THAT ARE FORFEITED, CANCELED OR OTHERWISE
TERMINATED (OTHER THAN BY EXERCISE) SHALL BE ADDED BACK TO THE SHARES OF STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN.  NOTWITHSTANDING THE FOREGOING, THE
FOLLOWING SHARES OF STOCK SHALL NOT BE ADDED TO THE SHARES AUTHORIZED FOR GRANT
UNDER THE PLAN:  (1) SHARES TENDERED OR HELD BACK UPON EXERCISE OF AN OPTION OR
SETTLEMENT OF AN AWARD TO COVER THE EXERCISE PRICE OR TAX WITHHOLDING, AND
(2) SHARES SUBJECT TO A STOCK APPRECIATION RIGHT THAT ARE NOT ISSUED IN
CONNECTION WITH THE STOCK SETTLEMENT OF THE STOCK APPRECIATION RIGHT UPON
EXERCISE THEREOF.  SUBJECT TO SUCH OVERALL LIMITATIONS, SHARES OF STOCK MAY BE
ISSUED UP TO SUCH MAXIMUM NUMBER PURSUANT TO ANY TYPE OR TYPES OF AWARD;
PROVIDED, HOWEVER, THAT STOCK OPTIONS OR STOCK APPRECIATION RIGHTS WITH RESPECT
TO NO MORE THAN 600,000 SHARES OF STOCK MAY BE GRANTED TO ANY ONE INDIVIDUAL
GRANTEE DURING ANY ONE CALENDAR YEAR PERIOD, AND NO MORE THAN 2,930,000  SHARES
OF THE STOCK MAY BE ISSUED IN THE FORM OF INCENTIVE STOCK OPTIONS.  THE SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN MAY BE AUTHORIZED BUT UNISSUED SHARES OF
STOCK OR SHARES OF STOCK REACQUIRED BY THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


(B)           EFFECT OF AWARDS.  THE GRANT OF ANY FULL VALUE AWARD (I.E., AN
AWARD OTHER THAN AN OPTION OR A STOCK APPRECIATION RIGHT) SHALL BE DEEMED, FOR
PURPOSES OF DETERMINING THE NUMBER OF SHARES OF STOCK AVAILABLE FOR ISSUANCE
UNDER SECTION 3(A), AS AN AWARD OF 2.17 SHARES OF STOCK FOR EACH SUCH SHARE OF
STOCK ACTUALLY SUBJECT TO THE AWARD.  THE GRANT OF AN OPTION OR A STOCK
APPRECIATION RIGHT SHALL BE DEEMED, FOR PURPOSES OF DETERMINING THE NUMBER OF
SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER SECTION 3(A), AS AN AWARD FOR ONE
SHARE OF STOCK FOR EACH SUCH SHARE OF STOCK ACTUALLY SUBJECT TO THE AWARD.  ANY
FORFEITURES, CANCELLATION OR OTHER TERMINATION OF SUCH AWARDS SHALL BE RETURNED
TO THE RESERVED POOL OF SHARES OF STOCK UNDER THE PLAN IN THE SAME MANNER.


 


(C)           CHANGES IN STOCK.  SUBJECT TO SECTION 3(D) HEREOF, IF, AS A RESULT
OF ANY REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT OR OTHER SIMILAR CHANGE IN THE COMPANY’S CAPITAL
STOCK, THE OUTSTANDING SHARES OF STOCK ARE INCREASED OR DECREASED OR ARE
EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE
COMPANY, OR ADDITIONAL SHARES OR NEW OR DIFFERENT SHARES OR OTHER SECURITIES OF
THE COMPANY OR OTHER NON-CASH ASSETS ARE DISTRIBUTED WITH RESPECT TO SUCH SHARES
OF STOCK OR OTHER SECURITIES, OR, IF, AS A RESULT OF ANY MERGER OR
CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
THE OUTSTANDING SHARES OF STOCK ARE CONVERTED INTO OR EXCHANGED FOR SECURITIES
OF THE COMPANY OR ANY SUCCESSOR ENTITY (OR A PARENT OR SUBSIDIARY THEREOF), THE
ADMINISTRATOR SHALL MAKE AN APPROPRIATE OR PROPORTIONATE ADJUSTMENT IN (I) THE
MAXIMUM NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN, INCLUDING THE
MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED IN THE FORM OF INCENTIVE STOCK
OPTIONS, (II) THE NUMBER OF STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THAT CAN
BE GRANTED TO ANY ONE INDIVIDUAL GRANTEE AND THE MAXIMUM NUMBER OF SHARES THAT
MAY BE GRANTED UNDER A PERFORMANCE-BASED AWARD, (III) THE NUMBER AND KIND OF
SHARES OR OTHER SECURITIES SUBJECT TO ANY THEN OUTSTANDING AWARDS UNDER THE
PLAN, (IV) THE REPURCHASE PRICE, IF ANY, PER SHARE SUBJECT TO EACH OUTSTANDING
RESTRICTED STOCK AWARD, AND (V) THE PRICE FOR EACH SHARE SUBJECT TO ANY THEN
OUTSTANDING STOCK OPTIONS AND STOCK APPRECIATION RIGHTS UNDER THE PLAN, WITHOUT
CHANGING THE AGGREGATE EXERCISE PRICE (I.E., THE EXERCISE PRICE MULTIPLIED BY
THE NUMBER OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS) AS TO WHICH SUCH
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS REMAIN EXERCISABLE.  THE
ADMINISTRATOR SHALL ALSO MAKE EQUITABLE OR PROPORTIONATE ADJUSTMENTS IN THE
NUMBER OF SHARES SUBJECT TO OUTSTANDING AWARDS AND THE EXERCISE PRICE AND/OR THE
TERMS OF OUTSTANDING AWARDS TO TAKE INTO CONSIDERATION CASH DIVIDENDS DECLARED
AND PAID OTHER THAN IN THE ORDINARY COURSE OR ANY OTHER EXTRAORDINARY CORPORATE
EVENT, OTHER THAN THOSE CONTEMPLATED BY SECTION 3(D) HEREOF, TO THE EXTENT
DETERMINED TO BE NECESSARY BY THE ADMINISTRATOR TO AVOID DISTORTION IN THE VALUE
OF THE AWARDS.  THE ADJUSTMENT BY THE ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE.  NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED UNDER THE PLAN
RESULTING FROM ANY SUCH ADJUSTMENT, BUT THE ADMINISTRATOR IN ITS DISCRETION MAY
MAKE A CASH PAYMENT IN LIEU OF FRACTIONAL SHARES.


 


(D)           MERGERS AND OTHER TRANSACTIONS.  EXCEPT AS THE ADMINISTRATOR MAY
OTHERWISE SPECIFY WITH RESPECT TO PARTICULAR AWARDS IN THE RELEVANT AWARD
CERTIFICATE, IN THE CASE OF AND SUBJECT TO THE CONSUMMATION OF A SALE EVENT, THE
PLAN AND ALL OUTSTANDING AWARDS GRANTED HEREUNDER SHALL TERMINATE, UNLESS
PROVISION IS MADE IN CONNECTION WITH THE SALE EVENT IN THE SOLE DISCRETION OF
THE PARTIES THERETO FOR THE ASSUMPTION OR CONTINUATION OF AWARDS THERETOFORE
GRANTED BY THE SUCCESSOR ENTITY, OR THE SUBSTITUTION OF SUCH AWARDS WITH NEW
AWARDS OF THE SUCCESSOR ENTITY OR PARENT THEREOF, WITH APPROPRIATE ADJUSTMENT AS
TO THE NUMBER AND KIND OF SHARES AND, IF APPROPRIATE, THE PER SHARE EXERCISE
PRICES, AS SUCH PARTIES SHALL AGREE (AFTER TAKING INTO ACCOUNT

 

6

--------------------------------------------------------------------------------



 


ANY ACCELERATION HEREUNDER).  IN THE EVENT OF SUCH TERMINATION, (I) THE COMPANY
SHALL HAVE THE OPTION (IN ITS SOLE DISCRETION) TO MAKE OR PROVIDE FOR A CASH
PAYMENT TO THE GRANTEES HOLDING OPTIONS AND STOCK APPRECIATION RIGHTS, IN
EXCHANGE FOR THE CANCELLATION THEREOF, IN AN AMOUNT EQUAL TO THE DIFFERENCE
BETWEEN (A) THE SALE PRICE MULTIPLIED BY THE NUMBER OF SHARES OF STOCK SUBJECT
TO OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS (TO THE EXTENT THEN
EXERCISABLE (AFTER TAKING INTO ACCOUNT ANY ACCELERATION HEREUNDER) AT PRICES NOT
IN EXCESS OF THE SALE PRICE) AND (B) THE AGGREGATE EXERCISE PRICE OF ALL SUCH
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS; OR (II) EACH GRANTEE SHALL BE
PERMITTED, WITHIN A SPECIFIED PERIOD OF TIME PRIOR TO THE CONSUMMATION OF THE
SALE EVENT AS DETERMINED BY THE ADMINISTRATOR, TO EXERCISE ALL OUTSTANDING
OPTIONS AND STOCK APPRECIATION RIGHTS HELD BY SUCH GRANTEE.


 


(E)           SUBSTITUTE AWARDS.  THE ADMINISTRATOR MAY GRANT AWARDS UNDER THE
PLAN IN SUBSTITUTION FOR STOCK AND STOCK BASED AWARDS HELD BY EMPLOYEES,
DIRECTORS OR OTHER KEY PERSONS OF ANOTHER CORPORATION IN CONNECTION WITH THE
MERGER OR CONSOLIDATION OF THE EMPLOYING CORPORATION WITH THE COMPANY OR A
SUBSIDIARY OR THE ACQUISITION BY THE COMPANY OR A SUBSIDIARY OF PROPERTY OR
STOCK OF THE EMPLOYING CORPORATION.  THE ADMINISTRATOR MAY DIRECT THAT THE
SUBSTITUTE AWARDS BE GRANTED ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR
CONSIDERS APPROPRIATE IN THE CIRCUMSTANCES.  ANY SUBSTITUTE AWARDS GRANTED UNDER
THE PLAN SHALL NOT COUNT AGAINST THE SHARE LIMITATION SET FORTH IN SECTION 3(A).


 

SECTION 4.

ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

SECTION 5.

STOCK OPTIONS

 


(A)           GRANTS OF STOCK OPTIONS.  ANY STOCK OPTION GRANTED UNDER THE PLAN
SHALL BE IN SUCH FORM AS THE ADMINISTRATOR MAY FROM TIME TO TIME APPROVE.


 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

The Administrator in its discretion may grant Stock Options to eligible
employees and key persons of the Company or any Subsidiary.  Stock Options
granted pursuant to this Section 5(a) shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable.  If the Administrator so determines, Stock Options may be granted in
lieu of cash compensation at the optionee’s election, subject to such terms and
conditions as the Administrator may establish.

 


(B)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE FOR THE STOCK
COVERED BY A STOCK OPTION GRANTED PURSUANT TO THIS SECTION 5(B) SHALL BE
DETERMINED BY THE ADMINISTRATOR AT THE TIME

 

7

--------------------------------------------------------------------------------


 


OF GRANT BUT SHALL NOT BE LESS THAN 100 PERCENT OF THE FAIR MARKET VALUE ON THE
DATE OF GRANT.  IN THE CASE OF AN INCENTIVE STOCK OPTION THAT IS GRANTED TO A
TEN PERCENT OWNER, THE OPTION PRICE OF SUCH INCENTIVE STOCK OPTION SHALL BE NOT
LESS THAN 110 PERCENT OF THE FAIR MARKET VALUE ON THE GRANT DATE.


 


(C)           OPTION TERM.  THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE
ADMINISTRATOR, BUT NO STOCK OPTION SHALL BE EXERCISABLE MORE THAN TEN YEARS
AFTER THE DATE THE STOCK OPTION IS GRANTED.  IN THE CASE OF AN INCENTIVE STOCK
OPTION THAT IS GRANTED TO A TEN PERCENT OWNER, THE TERM OF SUCH STOCK OPTION
SHALL BE NO MORE THAN FIVE YEARS FROM THE DATE OF GRANT.


 


(D)           EXERCISABILITY; RIGHTS OF A STOCKHOLDER.  STOCK OPTIONS SHALL
BECOME EXERCISABLE AT SUCH TIME OR TIMES, WHETHER OR NOT IN INSTALLMENTS, AS
SHALL BE DETERMINED BY THE ADMINISTRATOR AT OR AFTER THE GRANT DATE.  THE
ADMINISTRATOR MAY AT ANY TIME ACCELERATE THE EXERCISABILITY OF ALL OR ANY
PORTION OF ANY STOCK OPTION.  AN OPTIONEE SHALL HAVE THE RIGHTS OF A STOCKHOLDER
ONLY AS TO SHARES ACQUIRED UPON THE EXERCISE OF A STOCK OPTION AND NOT AS TO
UNEXERCISED STOCK OPTIONS.


 


(E)           METHOD OF EXERCISE.  STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN
PART, BY GIVING WRITTEN OR ELECTRONIC NOTICE OF EXERCISE TO THE COMPANY,
SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED.  PAYMENT OF THE PURCHASE PRICE
MAY BE MADE BY ONE OR MORE OF THE FOLLOWING METHODS TO THE EXTENT PROVIDED IN
THE OPTION AWARD CERTIFICATE:


 


(I)            IN CASH, BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT
ACCEPTABLE TO THE ADMINISTRATOR;


 


(II)           THROUGH THE DELIVERY (OR ATTESTATION TO THE OWNERSHIP) OF SHARES
OF STOCK BENEFICIALLY OWNED BY THE OPTIONEE AND THAT ARE NOT THEN SUBJECT TO
RESTRICTIONS UNDER ANY COMPANY PLAN.  SUCH SURRENDERED SHARES SHALL BE VALUED AT
FAIR MARKET VALUE ON THE EXERCISE DATE;


 


(III)          BY THE OPTIONEE DELIVERING TO THE COMPANY A PROPERLY EXECUTED
EXERCISE NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY
DELIVER TO THE COMPANY CASH OR A CHECK PAYABLE AND ACCEPTABLE TO THE COMPANY FOR
THE PURCHASE PRICE; PROVIDED THAT IN THE EVENT THE OPTIONEE CHOOSES TO PAY THE
PURCHASE PRICE AS SO PROVIDED, THE OPTIONEE AND THE BROKER SHALL COMPLY WITH
SUCH PROCEDURES AND ENTER INTO SUCH AGREEMENTS OF INDEMNITY AND OTHER AGREEMENTS
AS THE ADMINISTRATOR SHALL PRESCRIBE AS A CONDITION OF SUCH PAYMENT PROCEDURE;
OR


 


(IV)          WITH RESPECT TO STOCK OPTIONS THAT ARE NOT INCENTIVE STOCK
OPTIONS, BY A “NET EXERCISE” ARRANGEMENT PURSUANT TO WHICH THE COMPANY WILL
REDUCE THE NUMBER OF SHARES OF STOCK ISSUABLE UPON EXERCISE BY THE LARGEST WHOLE
NUMBER OF SHARES WITH A FAIR MARKET VALUE THAT DOES NOT EXCEED THE AGGREGATE
EXERCISE PRICE.


 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to

 

8

--------------------------------------------------------------------------------


 

the optionee).  In the event an optionee chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the optionee upon the exercise of the Stock
Option shall be net of the number of attested shares.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Stock Options, such as a system using an
internet website or interactive voice response, then the paperless exercise of
Stock Options may be permitted through the use of such an automated system.

 


(F)            ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS.  TO THE EXTENT REQUIRED
FOR “INCENTIVE STOCK OPTION” TREATMENT UNDER SECTION 422 OF THE CODE, THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT) OF THE SHARES
OF STOCK WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS GRANTED UNDER THIS PLAN
AND ANY OTHER PLAN OF THE COMPANY OR ITS PARENT AND SUBSIDIARY CORPORATIONS
BECOME EXERCISABLE FOR THE FIRST TIME BY AN OPTIONEE DURING ANY CALENDAR YEAR
SHALL NOT EXCEED $100,000.  TO THE EXTENT THAT ANY STOCK OPTION EXCEEDS THIS
LIMIT, IT SHALL CONSTITUTE A NON-QUALIFIED STOCK OPTION.


 

SECTION 6.

STOCK APPRECIATION RIGHTS

 


(A)           EXERCISE PRICE OF STOCK APPRECIATION RIGHTS.  THE EXERCISE PRICE
OF A STOCK APPRECIATION RIGHT SHALL NOT BE LESS THAN 100 PERCENT OF THE FAIR
MARKET VALUE OF THE STOCK ON THE DATE OF GRANT.


 


(B)           GRANT AND EXERCISE OF STOCK APPRECIATION RIGHTS.  STOCK
APPRECIATION RIGHTS MAY BE GRANTED BY THE ADMINISTRATOR INDEPENDENTLY OF ANY
STOCK OPTION GRANTED PURSUANT TO SECTION 5 OF THE PLAN.


 


(C)           TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.  STOCK
APPRECIATION RIGHTS SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE
DETERMINED FROM TIME TO TIME BY THE ADMINISTRATOR.  THE TERM OF A STOCK
APPRECIATION RIGHT MAY NOT EXCEED TEN YEARS.


 

SECTION 7.

RESTRICTED STOCK AWARDS

 


(A)           NATURE OF RESTRICTED STOCK AWARDS.  THE ADMINISTRATOR SHALL
DETERMINE THE RESTRICTIONS AND CONDITIONS APPLICABLE TO EACH RESTRICTED STOCK
AWARD AT THE TIME OF GRANT.  CONDITIONS MAY BE BASED ON CONTINUING EMPLOYMENT
(OR OTHER SERVICE RELATIONSHIP) AND/OR ACHIEVEMENT OF PRE-ESTABLISHED
PERFORMANCE GOALS AND OBJECTIVES.  THE TERMS AND CONDITIONS OF EACH SUCH AWARD
CERTIFICATE SHALL BE DETERMINED BY THE ADMINISTRATOR, AND SUCH TERMS AND
CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND GRANTEES.


 


(B)           RIGHTS AS A STOCKHOLDER.  UPON THE GRANT OF THE RESTRICTED STOCK
AWARD AND PAYMENT OF ANY APPLICABLE PURCHASE PRICE, A GRANTEE SHALL HAVE THE
RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE VOTING AND DIVIDENDS OF THE
RESTRICTED STOCK, SUBJECT TO SUCH CONDITIONS CONTAINED IN THE RESTRICTED STOCK
AWARD CERTIFICATE.  UNLESS THE ADMINISTRATOR SHALL OTHERWISE DETERMINE,
(I) UNCERTIFICATED RESTRICTED STOCK SHALL BE ACCOMPANIED BY A NOTATION ON THE
RECORDS OF THE COMPANY OR THE TRANSFER AGENT TO THE EFFECT THAT THEY ARE SUBJECT
TO FORFEITURE UNTIL SUCH RESTRICTED STOCK ARE VESTED AS PROVIDED IN
SECTION 7(D) BELOW, AND (II) CERTIFICATED RESTRICTED STOCK SHALL REMAIN IN THE
POSSESSION OF THE COMPANY UNTIL SUCH RESTRICTED STOCK IS VESTED AS PROVIDED IN

 

9

--------------------------------------------------------------------------------


 


SECTION 7(D) BELOW, AND THE GRANTEE SHALL BE REQUIRED, AS A CONDITION OF THE
GRANT, TO DELIVER TO THE COMPANY SUCH INSTRUMENTS OF TRANSFER AS THE
ADMINISTRATOR MAY PRESCRIBE.


 


(C)           RESTRICTIONS.  RESTRICTED STOCK MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF EXCEPT AS
SPECIFICALLY PROVIDED HEREIN OR IN THE RESTRICTED STOCK AWARD CERTIFICATE. 
EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE ADMINISTRATOR EITHER IN THE AWARD
CERTIFICATE OR, SUBJECT TO SECTION 18 BELOW, IN WRITING AFTER THE AWARD IS
ISSUED, IF A GRANTEE’S EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) WITH THE
COMPANY AND ITS SUBSIDIARIES TERMINATES FOR ANY REASON, ANY RESTRICTED STOCK
THAT HAS NOT VESTED AT THE TIME OF TERMINATION SHALL AUTOMATICALLY AND WITHOUT
ANY REQUIREMENT OF NOTICE TO SUCH GRANTEE FROM OR OTHER ACTION BY OR ON BEHALF
OF, THE COMPANY BE DEEMED TO HAVE BEEN REACQUIRED BY THE COMPANY AT ITS ORIGINAL
PURCHASE PRICE (IF ANY) FROM SUCH GRANTEE OR SUCH GRANTEE’S LEGAL REPRESENTATIVE
SIMULTANEOUSLY WITH SUCH TERMINATION OF EMPLOYMENT (OR OTHER SERVICE
RELATIONSHIP), AND THEREAFTER SHALL CEASE TO REPRESENT ANY OWNERSHIP OF THE
COMPANY BY THE GRANTEE OR RIGHTS OF THE GRANTEE AS A STOCKHOLDER.  FOLLOWING
SUCH DEEMED REACQUISITION OF UNVESTED RESTRICTED STOCK THAT ARE REPRESENTED BY
PHYSICAL CERTIFICATES, A GRANTEE SHALL SURRENDER SUCH CERTIFICATES TO THE
COMPANY UPON REQUEST WITHOUT CONSIDERATION.


 


(D)           VESTING OF RESTRICTED STOCK.  THE ADMINISTRATOR AT THE TIME OF
GRANT SHALL SPECIFY THE DATE OR DATES AND/OR THE ATTAINMENT OF PRE-ESTABLISHED
PERFORMANCE GOALS, OBJECTIVES AND OTHER CONDITIONS ON WHICH THE
NON-TRANSFERABILITY OF THE RESTRICTED STOCK AND THE COMPANY’S RIGHT OF
REPURCHASE OR FORFEITURE SHALL LAPSE.  NOTWITHSTANDING THE FOREGOING, IN THE
EVENT THAT ANY SUCH RESTRICTED STOCK GRANTED TO EMPLOYEES SHALL HAVE A
PERFORMANCE-BASED GOAL, THE RESTRICTION PERIOD WITH RESPECT TO SUCH SHARES SHALL
NOT BE LESS THAN ONE YEAR, AND IN THE EVENT ANY SUCH RESTRICTED STOCK GRANTED TO
EMPLOYEES SHALL HAVE A TIME-BASED RESTRICTION ONLY (WITHOUT ANY PRIOR
PERFORMANCE CONDITION TO THE GRANT OR VESTING THEREOF), THE TOTAL RESTRICTION
PERIOD WITH RESPECT TO SUCH SHARES SHALL NOT BE LESS THAN THREE YEARS; PROVIDED,
HOWEVER, THAT RESTRICTED STOCK WITH A TIME-BASED RESTRICTION MAY BECOME VESTED
INCREMENTALLY OVER SUCH THREE-YEAR PERIOD.  SUBSEQUENT TO SUCH DATE OR DATES
AND/OR THE ATTAINMENT OF SUCH PRE-ESTABLISHED PERFORMANCE GOALS, OBJECTIVES AND
OTHER CONDITIONS, THE SHARES ON WHICH ALL RESTRICTIONS HAVE LAPSED SHALL NO
LONGER BE RESTRICTED STOCK AND SHALL BE DEEMED “VESTED.”  EXCEPT AS MAY
OTHERWISE BE PROVIDED BY THE ADMINISTRATOR EITHER IN THE AWARD CERTIFICATE OR,
SUBJECT TO SECTION 18 BELOW, IN WRITING AFTER THE AWARD IS ISSUED, A GRANTEE’S
RIGHTS IN ANY SHARES OF RESTRICTED STOCK THAT HAVE NOT VESTED SHALL
AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT (OR OTHER
SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES AND SUCH SHARES
SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7(C) ABOVE.


 

SECTION 8.

RESTRICTED STOCK UNITS

 


(A)           NATURE OF RESTRICTED STOCK UNITS.  THE ADMINISTRATOR SHALL
DETERMINE THE RESTRICTIONS AND CONDITIONS APPLICABLE TO EACH RESTRICTED STOCK
UNIT AT THE TIME OF GRANT.  CONDITIONS MAY BE BASED ON CONTINUING EMPLOYMENT (OR
OTHER SERVICE RELATIONSHIP) AND/OR ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE
GOALS AND OBJECTIVES.  THE TERMS AND CONDITIONS OF EACH SUCH AWARD CERTIFICATE
SHALL BE DETERMINED BY THE ADMINISTRATOR, AND SUCH TERMS AND CONDITIONS MAY
DIFFER AMONG INDIVIDUAL AWARDS AND GRANTEES.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT ANY SUCH RESTRICTED STOCK UNITS GRANTED TO EMPLOYEES SHALL HAVE A
PERFORMANCE-BASED GOAL, THE RESTRICTION PERIOD WITH RESPECT TO SUCH AWARD SHALL
NOT BE LESS THAN ONE YEAR, AND

 

10

--------------------------------------------------------------------------------



 


IN THE EVENT ANY SUCH RESTRICTED STOCK UNITS GRANTED TO EMPLOYEES SHALL HAVE A
TIME-BASED RESTRICTION ONLY (WITHOUT ANY PRIOR PERFORMANCE CONDITION TO THE
GRANT OR VESTING THEREOF), THE TOTAL RESTRICTION PERIOD WITH RESPECT TO SUCH
AWARD SHALL NOT BE LESS THAN THREE YEARS; PROVIDED, HOWEVER, THAT ANY RESTRICTED
STOCK UNITS WITH A TIME-BASED RESTRICTION MAY BECOME VESTED INCREMENTALLY OVER
SUCH THREE-YEAR PERIOD.  AT THE END OF THE DEFERRAL PERIOD, THE RESTRICTED STOCK
UNITS, TO THE EXTENT VESTED, SHALL BE SETTLED IN THE FORM OF SHARES OF STOCK. 
TO THE EXTENT THAT AN AWARD OF RESTRICTED STOCK UNITS IS SUBJECT TO
SECTION 409A, IT MAY CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS THE
ADMINISTRATOR SHALL DETERMINE IN ITS SOLE DISCRETION IN ORDER FOR SUCH AWARD TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A.


 


(B)                                 ELECTION TO RECEIVE RESTRICTED STOCK UNITS
IN LIEU OF COMPENSATION.  THE ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, PERMIT
A GRANTEE TO ELECT TO RECEIVE A PORTION OF FUTURE CASH COMPENSATION OTHERWISE
DUE TO SUCH GRANTEE IN THE FORM OF AN AWARD OF RESTRICTED STOCK UNITS.  ANY SUCH
ELECTION SHALL BE MADE IN WRITING AND SHALL BE DELIVERED TO THE COMPANY NO LATER
THAN THE DATE SPECIFIED BY THE ADMINISTRATOR AND IN ACCORDANCE WITH SECTION 409A
AND SUCH OTHER RULES AND PROCEDURES ESTABLISHED BY THE ADMINISTRATOR.  ANY SUCH
FUTURE CASH COMPENSATION THAT THE GRANTEE ELECTS TO DEFER SHALL BE CONVERTED TO
A FIXED NUMBER OF RESTRICTED STOCK UNITS BASED ON THE FAIR MARKET VALUE OF STOCK
ON THE DATE THE COMPENSATION WOULD OTHERWISE HAVE BEEN PAID TO THE GRANTEE IF
SUCH PAYMENT HAD NOT BEEN DEFERRED AS PROVIDED HEREIN.  THE ADMINISTRATOR SHALL
HAVE THE SOLE RIGHT TO DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES TO PERMIT
SUCH ELECTIONS AND TO IMPOSE SUCH LIMITATIONS AND OTHER TERMS AND CONDITIONS
THEREON AS THE ADMINISTRATOR DEEMS APPROPRIATE.  ANY RESTRICTED STOCK UNITS THAT
ARE ELECTED TO BE RECEIVED IN LIEU OF CASH COMPENSATION SHALL BE FULLY VESTED,
UNLESS OTHERWISE PROVIDED IN THE AWARD CERTIFICATE.


 


(C)                                  RIGHTS AS A STOCKHOLDER.  A GRANTEE SHALL
HAVE THE RIGHTS AS A STOCKHOLDER ONLY AS TO SHARES OF STOCK ACQUIRED BY THE
GRANTEE UPON SETTLEMENT OF RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT THE
GRANTEE MAY BE CREDITED WITH DIVIDEND EQUIVALENT RIGHTS WITH RESPECT TO THE
PHANTOM STOCK UNITS UNDERLYING HIS RESTRICTED STOCK UNITS, SUBJECT TO SUCH TERMS
AND CONDITIONS AS THE ADMINISTRATOR MAY DETERMINE.


 


(D)                                 TERMINATION.  EXCEPT AS MAY OTHERWISE BE
PROVIDED BY THE ADMINISTRATOR EITHER IN THE AWARD CERTIFICATE OR, SUBJECT TO
SECTION 18 BELOW, IN WRITING AFTER THE AWARD IS ISSUED, A GRANTEE’S RIGHT IN ALL
RESTRICTED STOCK UNITS THAT HAVE NOT VESTED SHALL AUTOMATICALLY TERMINATE UPON
THE GRANTEE’S TERMINATION OF EMPLOYMENT (OR CESSATION OF SERVICE RELATIONSHIP)
WITH THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON.


 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan.  Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.


 

SECTION 10.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to

 

11

--------------------------------------------------------------------------------


 

such conditions, as the Administrator shall determine at the time of grant.  The
Administrator shall determine the maximum duration of the Cash-Based Award, the
amount of cash to which the Cash-Based Award pertains, the conditions upon which
the Cash-Based Award shall become vested or payable, and such other provisions
as the Administrator shall determine.  Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator.  Payment, if any, with respect to a Cash-Based Award shall be
made in accordance with the terms of the Award and may be made in cash or in
shares of Stock, as the Administrator determines.

 

SECTION 11.  PERFORMANCE SHARE AWARDS


 


(A)                                  NATURE OF PERFORMANCE SHARE AWARDS.  THE
ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, GRANT PERFORMANCE SHARE AWARDS
INDEPENDENT OF, OR IN CONNECTION WITH, THE GRANTING OF ANY OTHER AWARD UNDER THE
PLAN.  THE ADMINISTRATOR SHALL DETERMINE WHETHER AND TO WHOM PERFORMANCE SHARE
AWARDS SHALL BE GRANTED, THE PERFORMANCE GOALS, THE PERIODS DURING WHICH
PERFORMANCE IS TO BE MEASURED, WHICH MAY NOT BE LESS THAN ONE YEAR, AND SUCH
OTHER LIMITATIONS AND CONDITIONS AS THE ADMINISTRATOR SHALL DETERMINE.


 


(B)                                 RIGHTS AS A STOCKHOLDER.  A GRANTEE
RECEIVING A PERFORMANCE SHARE AWARD SHALL HAVE THE RIGHTS OF A STOCKHOLDER ONLY
AS TO SHARES ACTUALLY RECEIVED BY THE GRANTEE UNDER THE PLAN AND NOT WITH
RESPECT TO SHARES SUBJECT TO THE AWARD BUT NOT ACTUALLY RECEIVED BY THE
GRANTEE.  A GRANTEE SHALL BE ENTITLED TO RECEIVE SHARES OF STOCK UNDER A
PERFORMANCE SHARE AWARD ONLY UPON SATISFACTION OF ALL CONDITIONS SPECIFIED IN
THE PERFORMANCE SHARE AWARD CERTIFICATE (OR IN A PERFORMANCE PLAN ADOPTED BY THE
ADMINISTRATOR).


 


(C)                                  TERMINATION.  EXCEPT AS MAY OTHERWISE BE
PROVIDED BY THE ADMINISTRATOR EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO
SECTION 18 BELOW, IN WRITING AFTER THE AWARD IS ISSUED, A GRANTEE’S RIGHTS IN
ALL PERFORMANCE SHARE AWARDS SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S
TERMINATION OF EMPLOYMENT (OR CESSATION OF SERVICE RELATIONSHIP) WITH THE
COMPANY AND ITS SUBSIDIARIES FOR ANY REASON.


 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES


 


(A)                                  PERFORMANCE-BASED AWARDS.  ANY EMPLOYEE OR
OTHER KEY PERSON PROVIDING SERVICES TO THE COMPANY AND WHO IS SELECTED BY THE
ADMINISTRATOR MAY BE GRANTED ONE OR MORE PERFORMANCE-BASED AWARDS IN THE FORM OF
A RESTRICTED STOCK AWARD, RESTRICTED STOCK UNITS, PERFORMANCE SHARE AWARDS OR
CASH-BASED AWARD PAYABLE UPON THE ATTAINMENT OF PERFORMANCE GOALS THAT ARE
ESTABLISHED BY THE ADMINISTRATOR AND RELATED TO ONE OR MORE OF THE PERFORMANCE
CRITERIA, IN EACH CASE ON A SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR
PERIODS DETERMINED BY THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL DEFINE IN AN
OBJECTIVE FASHION THE MANNER OF CALCULATING THE PERFORMANCE CRITERIA IT SELECTS
TO USE FOR ANY PERFORMANCE CYCLE.  DEPENDING ON THE PERFORMANCE CRITERIA USED TO
ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED IN
TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION, BUSINESS
UNIT, OR AN INDIVIDUAL.  THE ADMINISTRATOR, IN ITS DISCRETION, MAY ADJUST OR
MODIFY THE CALCULATION OF PERFORMANCE GOALS FOR SUCH PERFORMANCE CYCLE IN ORDER
TO PREVENT THE DILUTION OR ENLARGEMENT OF THE RIGHTS OF AN INDIVIDUAL (I) IN THE
EVENT OF, OR IN ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY CORPORATE ITEM,
TRANSACTION, EVENT OR DEVELOPMENT, (II) IN RECOGNITION OF, OR IN

 

12

--------------------------------------------------------------------------------



 


ANTICIPATION OF, ANY OTHER UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY,
OR THE FINANCIAL STATEMENTS OF THE COMPANY, OR (III) IN RESPONSE TO, OR IN
ANTICIPATION OF, CHANGES IN APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES,
OR BUSINESS CONDITIONS PROVIDED HOWEVER, THAT THE ADMINISTRATOR MAY NOT EXERCISE
SUCH DISCRETION IN A MANNER THAT WOULD INCREASE THE PERFORMANCE-BASED AWARD
GRANTED TO A COVERED EMPLOYEE.  EACH PERFORMANCE-BASED AWARD SHALL COMPLY WITH
THE PROVISIONS SET FORTH BELOW.


 


(B)                                 GRANT OF PERFORMANCE-BASED AWARDS.  WITH
RESPECT TO EACH PERFORMANCE-BASED AWARD GRANTED TO A COVERED EMPLOYEE, THE
ADMINISTRATOR SHALL SELECT, WITHIN THE FIRST 90 DAYS OF A PERFORMANCE CYCLE (OR,
IF SHORTER, WITHIN THE MAXIMUM PERIOD ALLOWED UNDER SECTION 162(M) OF THE CODE)
THE PERFORMANCE CRITERIA FOR SUCH GRANT, AND THE PERFORMANCE GOALS WITH RESPECT
TO EACH PERFORMANCE CRITERION (INCLUDING A THRESHOLD LEVEL OF PERFORMANCE BELOW
WHICH NO AMOUNT WILL BECOME PAYABLE WITH RESPECT TO SUCH AWARD).  EACH
PERFORMANCE-BASED AWARD WILL SPECIFY THE AMOUNT PAYABLE, OR THE FORMULA FOR
DETERMINING THE AMOUNT PAYABLE, UPON ACHIEVEMENT OF THE VARIOUS APPLICABLE
PERFORMANCE TARGETS.  THE PERFORMANCE CRITERIA ESTABLISHED BY THE ADMINISTRATOR
MAY BE (BUT NEED NOT BE) DIFFERENT FOR EACH PERFORMANCE CYCLE AND DIFFERENT
PERFORMANCE GOALS MAY BE APPLICABLE TO PERFORMANCE-BASED AWARDS TO DIFFERENT
COVERED EMPLOYEES.


 


(C)                                  PAYMENT OF PERFORMANCE-BASED AWARDS. 
FOLLOWING THE COMPLETION OF A PERFORMANCE CYCLE, THE ADMINISTRATOR SHALL MEET TO
REVIEW AND CERTIFY IN WRITING WHETHER, AND TO WHAT EXTENT, THE PERFORMANCE GOALS
FOR THE PERFORMANCE CYCLE HAVE BEEN ACHIEVED AND, IF SO, TO ALSO CALCULATE AND
CERTIFY IN WRITING THE AMOUNT OF THE PERFORMANCE-BASED AWARDS EARNED FOR THE
PERFORMANCE CYCLE.  THE ADMINISTRATOR SHALL THEN DETERMINE THE ACTUAL SIZE OF
EACH COVERED EMPLOYEE’S PERFORMANCE-BASED AWARD, AND, IN DOING SO, MAY REDUCE OR
ELIMINATE THE AMOUNT OF THE PERFORMANCE-BASED AWARD FOR A COVERED EMPLOYEE IF,
IN ITS SOLE JUDGMENT, SUCH REDUCTION OR ELIMINATION IS APPROPRIATE.


 


(D)                                 MAXIMUM AWARD PAYABLE.  THE MAXIMUM
PERFORMANCE-BASED AWARD PAYABLE TO ANY ONE COVERED EMPLOYEE UNDER THE PLAN FOR A
PERFORMANCE CYCLE IS 300,000 SHARES OF STOCK (SUBJECT TO ADJUSTMENT AS PROVIDED
IN SECTION 3(C) HEREOF) OR $4 MILLION IN THE CASE OF A PERFORMANCE-BASED AWARD
THAT IS A CASH-BASED AWARD.


 

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS


 


(A)                                  DIVIDEND EQUIVALENT RIGHTS.  A DIVIDEND
EQUIVALENT RIGHT MAY BE GRANTED HEREUNDER TO ANY GRANTEE AS A COMPONENT OF AN
AWARD OF RESTRICTED STOCK UNITS, RESTRICTED STOCK AWARD OR AS A FREESTANDING
AWARD.  THE TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS SHALL BE
SPECIFIED IN THE AWARD CERTIFICATE.  DIVIDEND EQUIVALENTS CREDITED TO THE HOLDER
OF A DIVIDEND EQUIVALENT RIGHT MAY BE PAID CURRENTLY OR MAY BE DEEMED TO BE
REINVESTED IN ADDITIONAL SHARES OF STOCK, WHICH MAY THEREAFTER ACCRUE ADDITIONAL
EQUIVALENTS.  ANY SUCH REINVESTMENT SHALL BE AT FAIR MARKET VALUE ON THE DATE OF
REINVESTMENT OR SUCH OTHER PRICE AS MAY THEN APPLY UNDER A DIVIDEND REINVESTMENT
PLAN SPONSORED BY THE COMPANY, IF ANY.  DIVIDEND EQUIVALENT RIGHTS MAY BE
SETTLED IN CASH OR SHARES OF STOCK OR A COMBINATION THEREOF, IN A SINGLE
INSTALLMENT OR INSTALLMENTS.  A DIVIDEND EQUIVALENT RIGHT GRANTED AS A COMPONENT
OF AN AWARD OF RESTRICTED STOCK UNITS OR RESTRICTED STOCK AWARD MAY PROVIDE THAT
SUCH DIVIDEND EQUIVALENT RIGHT SHALL BE SETTLED UPON SETTLEMENT OR PAYMENT OF,
OR LAPSE OF RESTRICTIONS ON, SUCH OTHER AWARD, AND THAT

 

13

--------------------------------------------------------------------------------



 


SUCH DIVIDEND EQUIVALENT RIGHT SHALL EXPIRE OR BE FORFEITED OR ANNULLED UNDER
THE SAME CONDITIONS AS SUCH OTHER AWARD.  A DIVIDEND EQUIVALENT RIGHT GRANTED AS
A COMPONENT OF A RESTRICTED STOCK UNITS OR RESTRICTED STOCK AWARD MAY ALSO
CONTAIN TERMS AND CONDITIONS DIFFERENT FROM SUCH OTHER AWARD.


 


(B)                                 INTEREST EQUIVALENTS.  ANY AWARD UNDER THIS
PLAN THAT IS SETTLED IN WHOLE OR IN PART IN CASH ON A DEFERRED BASIS MAY PROVIDE
IN THE GRANT FOR INTEREST EQUIVALENTS TO BE CREDITED WITH RESPECT TO SUCH CASH
PAYMENT.  INTEREST EQUIVALENTS MAY BE COMPOUNDED AND SHALL BE PAID UPON SUCH
TERMS AND CONDITIONS AS MAY BE SPECIFIED BY THE GRANT.


 


(C)                                  TERMINATION.  EXCEPT AS MAY OTHERWISE BE
PROVIDED BY THE ADMINISTRATOR EITHER IN THE AWARD CERTIFICATE OR, SUBJECT TO
SECTION 18 BELOW, IN WRITING AFTER THE AWARD IS ISSUED, A GRANTEE’S RIGHTS IN
ALL DIVIDEND EQUIVALENT RIGHTS OR INTEREST EQUIVALENTS GRANTED AS A COMPONENT OF
AN AWARD OF RESTRICTED STOCK UNITS OR RESTRICTED STOCK AWARD THAT HAS NOT VESTED
SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT (OR
CESSATION OF SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES FOR ANY
REASON.


 

SECTION 14.  TRANSFERABILITY OF AWARDS


 


(A)                                  TRANSFERABILITY.  EXCEPT AS PROVIDED IN
SECTION 14(B) BELOW, DURING A GRANTEE’S LIFETIME, HIS OR HER AWARDS SHALL BE
EXERCISABLE ONLY BY THE GRANTEE, OR BY THE GRANTEE’S LEGAL REPRESENTATIVE OR
GUARDIAN IN THE EVENT OF THE GRANTEE’S INCAPACITY.  NO AWARDS SHALL BE SOLD,
ASSIGNED, TRANSFERRED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY A GRANTEE OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION OR PURSUANT TO A
DOMESTIC RELATIONS ORDER.  NO AWARDS SHALL BE SUBJECT, IN WHOLE OR IN PART, TO
ATTACHMENT, EXECUTION, OR LEVY OF ANY KIND, AND ANY PURPORTED TRANSFER IN
VIOLATION HEREOF SHALL BE NULL AND VOID.


 


(B)                                 ADMINISTRATOR ACTION.  NOTWITHSTANDING
SECTION 14(A), THE ADMINISTRATOR, IN ITS DISCRETION, MAY PROVIDE EITHER IN THE
AWARD CERTIFICATE REGARDING A GIVEN AWARD OR BY SUBSEQUENT WRITTEN APPROVAL THAT
THE GRANTEE (WHO IS AN EMPLOYEE OR DIRECTOR) MAY TRANSFER HIS OR HER AWARDS
(OTHER THAN ANY INCENTIVE STOCK OPTIONS OR RESTRICTED STOCK UNITS) TO HIS OR HER
IMMEDIATE FAMILY MEMBERS, TO TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS, OR
TO PARTNERSHIPS IN WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, PROVIDED
THAT THE TRANSFEREE AGREES IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF THE
TERMS AND CONDITIONS OF THIS PLAN AND THE APPLICABLE AWARD.


 


(C)                                  FAMILY MEMBER.  FOR PURPOSES OF
SECTION 14(B), “FAMILY MEMBER” SHALL MEAN A GRANTEE’S CHILD, STEPCHILD,
GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING,
NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW,
BROTHER-IN-LAW, OR SISTER-IN-LAW, INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON
SHARING THE GRANTEE’S HOUSEHOLD (OTHER THAN A TENANT OF THE GRANTEE), A TRUST IN
WHICH THESE PERSONS (OR THE GRANTEE) HAVE MORE THAN 50 PERCENT OF THE BENEFICIAL
INTEREST, A FOUNDATION IN WHICH THESE PERSONS (OR THE GRANTEE) CONTROL THE
MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE
GRANTEE) OWN MORE THAN 50 PERCENT OF THE VOTING INTERESTS.


 


(D)                                 DESIGNATION OF BENEFICIARY.  EACH GRANTEE TO
WHOM AN AWARD HAS BEEN MADE UNDER THE PLAN MAY DESIGNATE A BENEFICIARY OR
BENEFICIARIES TO EXERCISE ANY AWARD OR RECEIVE ANY

 

14

--------------------------------------------------------------------------------



 


PAYMENT UNDER ANY AWARD PAYABLE ON OR AFTER THE GRANTEE’S DEATH.  ANY SUCH
DESIGNATION SHALL BE ON A FORM PROVIDED FOR THAT PURPOSE BY THE ADMINISTRATOR
AND SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATOR.  IF NO
BENEFICIARY HAS BEEN DESIGNATED BY A DECEASED GRANTEE, OR IF THE DESIGNATED
BENEFICIARIES HAVE PREDECEASED THE GRANTEE, THE BENEFICIARY SHALL BE THE
GRANTEE’S ESTATE.


 

SECTION 15.  TAX WITHHOLDING


 


(A)                                  PAYMENT BY GRANTEE.  EACH GRANTEE SHALL, NO
LATER THAN THE DATE AS OF WHICH THE VALUE OF AN AWARD OR OF ANY STOCK OR OTHER
AMOUNTS RECEIVED THEREUNDER FIRST BECOMES INCLUDABLE IN THE GROSS INCOME OF THE
GRANTEE FOR FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY, OR MAKE
ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATOR REGARDING PAYMENT OF, ANY
FEDERAL, STATE, OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD BY THE
COMPANY WITH RESPECT TO SUCH INCOME.  THE COMPANY AND ITS SUBSIDIARIES SHALL, TO
THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY
PAYMENT OF ANY KIND OTHERWISE DUE TO THE GRANTEE.  THE COMPANY’S OBLIGATION TO
DELIVER EVIDENCE OF BOOK ENTRY (OR STOCK CERTIFICATES) TO ANY GRANTEE IS SUBJECT
TO AND CONDITIONED ON TAX WITHHOLDING OBLIGATIONS BEING SATISFIED BY THE
GRANTEE.


 


(B)                                 PAYMENT IN STOCK.  SUBJECT TO APPROVAL BY
THE ADMINISTRATOR, A GRANTEE MAY ELECT TO HAVE THE COMPANY’S MINIMUM REQUIRED
TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY AUTHORIZING THE
COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED PURSUANT TO ANY AWARD A
NUMBER OF SHARES WITH AN AGGREGATE FAIR MARKET VALUE (AS OF THE DATE THE
WITHHOLDING IS EFFECTED) THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


 

SECTION 16.  SECTION 409A AWARDS

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated or postponed except to the extent permitted by Section 409A.


 

SECTION 17.  TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:


 


(A)                                  A TRANSFER TO THE EMPLOYMENT OF THE COMPANY
FROM A SUBSIDIARY OR FROM THE COMPANY TO A SUBSIDIARY, OR FROM ONE SUBSIDIARY TO
ANOTHER; OR

 

15

--------------------------------------------------------------------------------



 


(B)                                 AN APPROVED LEAVE OF ABSENCE FOR MILITARY
SERVICE OR SICKNESS, OR FOR ANY OTHER PURPOSE APPROVED BY THE COMPANY, IF THE
EMPLOYEE’S RIGHT TO RE-EMPLOYMENT IS GUARANTEED EITHER BY A STATUTE OR BY
CONTRACT OR UNDER THE POLICY PURSUANT TO WHICH THE LEAVE OF ABSENCE WAS GRANTED
OR IF THE ADMINISTRATOR OTHERWISE SO PROVIDES IN WRITING.


 

SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants.  To the extent required
under the rules of any securities exchange or market system on which the Stock
is listed, to the extent determined by the Administrator to be required by the
Code to ensure that Incentive Stock Options granted under the Plan are qualified
under Section 422 of the Code, or to ensure that compensation earned under
Awards qualifies as performance-based compensation under Section 162(m) of the
Code, Plan amendments shall be subject to approval by the Company stockholders
entitled to vote at a meeting of stockholders.  Nothing in this Section 18 shall
limit the Administrator’s authority to take any action permitted pursuant to
Section 3(c) or 3(d).


 

SECTION 19.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.


 

SECTION 20.  GENERAL PROVISIONS


 


(A)                                  NO DISTRIBUTION.  THE ADMINISTRATOR MAY
REQUIRE EACH PERSON ACQUIRING STOCK PURSUANT TO AN AWARD TO REPRESENT TO AND
AGREE WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES
WITHOUT A VIEW TO DISTRIBUTION THEREOF.


 


(B)                                 DELIVERY OF STOCK CERTIFICATES.  STOCK
CERTIFICATES TO GRANTEES UNDER THIS PLAN SHALL BE DEEMED DELIVERED FOR ALL
PURPOSES WHEN THE COMPANY OR A STOCK TRANSFER AGENT OF THE COMPANY SHALL HAVE
MAILED SUCH CERTIFICATES IN THE UNITED STATES MAIL, ADDRESSED TO THE GRANTEE, AT
THE GRANTEE’S LAST KNOWN ADDRESS ON FILE WITH THE COMPANY.  UNCERTIFICATED STOCK
SHALL BE DEEMED DELIVERED FOR ALL PURPOSES WHEN THE COMPANY OR A STOCK TRANSFER
AGENT OF THE COMPANY SHALL HAVE GIVEN TO THE GRANTEE BY ELECTRONIC MAIL (WITH
PROOF OF RECEIPT) OR BY UNITED STATES MAIL, ADDRESSED TO THE GRANTEE, AT THE
GRANTEE’S LAST KNOWN ADDRESS ON FILE WITH THE COMPANY, NOTICE OF ISSUANCE AND
RECORDED THE ISSUANCE IN ITS RECORDS (WHICH MAY INCLUDE ELECTRONIC “BOOK ENTRY”
RECORDS).  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY SHALL
NOT BE

 

16

--------------------------------------------------------------------------------



 


REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATES EVIDENCING SHARES OF STOCK
PURSUANT TO THE EXERCISE OF ANY AWARD, UNLESS AND UNTIL THE ADMINISTRATOR HAS
DETERMINED, WITH ADVICE OF COUNSEL (TO THE EXTENT THE ADMINISTRATOR DEEMS SUCH
ADVICE NECESSARY OR ADVISABLE), THAT THE ISSUANCE AND DELIVERY OF SUCH
CERTIFICATES IS IN COMPLIANCE WITH ALL APPLICABLE LAWS, REGULATIONS OF
GOVERNMENTAL AUTHORITIES AND, IF APPLICABLE, THE REQUIREMENTS OF ANY EXCHANGE ON
WHICH THE SHARES OF STOCK ARE LISTED, QUOTED OR TRADED.  ALL STOCK CERTIFICATES
DELIVERED PURSUANT TO THE PLAN SHALL BE SUBJECT TO ANY STOP-TRANSFER ORDERS AND
OTHER RESTRICTIONS AS THE ADMINISTRATOR DEEMS NECESSARY OR ADVISABLE TO COMPLY
WITH FEDERAL, STATE OR FOREIGN JURISDICTION, SECURITIES OR OTHER LAWS, RULES AND
QUOTATION SYSTEM ON WHICH THE STOCK IS LISTED, QUOTED OR TRADED.  THE
ADMINISTRATOR MAY PLACE LEGENDS ON ANY STOCK CERTIFICATE TO REFERENCE
RESTRICTIONS APPLICABLE TO THE STOCK.  IN ADDITION TO THE TERMS AND CONDITIONS
PROVIDED HEREIN, THE ADMINISTRATOR MAY REQUIRE THAT AN INDIVIDUAL MAKE SUCH
REASONABLE COVENANTS, AGREEMENTS, AND REPRESENTATIONS AS THE ADMINISTRATOR, IN
ITS DISCRETION, DEEMS NECESSARY OR ADVISABLE IN ORDER TO COMPLY WITH ANY SUCH
LAWS, REGULATIONS, OR REQUIREMENTS.  THE ADMINISTRATOR SHALL HAVE THE RIGHT TO
REQUIRE ANY INDIVIDUAL TO COMPLY WITH ANY TIMING OR OTHER RESTRICTIONS WITH
RESPECT TO THE SETTLEMENT OR EXERCISE OF ANY AWARD, INCLUDING A WINDOW-PERIOD
LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION OF THE ADMINISTRATOR.


 


(C)                                  STOCKHOLDER RIGHTS.  UNTIL STOCK IS DEEMED
DELIVERED IN ACCORDANCE WITH SECTION 20(B), NO RIGHT TO VOTE OR RECEIVE
DIVIDENDS OR ANY OTHER RIGHTS OF A STOCKHOLDER WILL EXIST WITH RESPECT TO SHARES
OF STOCK TO BE ISSUED IN CONNECTION WITH AN AWARD, NOTWITHSTANDING THE EXERCISE
OF A STOCK OPTION OR ANY OTHER ACTION BY THE GRANTEE WITH RESPECT TO AN AWARD.


 


(D)                                 OTHER COMPENSATION ARRANGEMENTS; NO
EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD FROM
ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, INCLUDING TRUSTS, AND
SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN
SPECIFIC CASES.  THE ADOPTION OF THIS PLAN AND THE GRANT OF AWARDS DO NOT CONFER
UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ANY
SUBSIDIARY.


 


(E)                                  TRADING POLICY RESTRICTIONS.  OPTION
EXERCISES AND OTHER AWARDS UNDER THE PLAN SHALL BE SUBJECT TO THE COMPANY’S
INSIDER TRADING POLICIES AND PROCEDURES, AS IN EFFECT FROM TIME TO TIME.


 


(F)                                    FORFEITURE OF AWARDS UNDER SARBANES-OXLEY
ACT.  IF THE COMPANY IS REQUIRED TO PREPARE AN ACCOUNTING RESTATEMENT DUE TO THE
MATERIAL NONCOMPLIANCE OF THE COMPANY, AS A RESULT OF MISCONDUCT, WITH ANY
FINANCIAL REPORTING REQUIREMENT UNDER THE SECURITIES LAWS, THEN, TO THE EXTENT
REQUIRED BY LAW, ANY GRANTEE WHO IS ONE OF THE INDIVIDUALS SUBJECT TO AUTOMATIC
FORFEITURE UNDER SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002 SHALL REIMBURSE
THE COMPANY FOR THE AMOUNT OF ANY AWARD RECEIVED BY SUCH INDIVIDUAL UNDER THE
PLAN DURING THE 12-MONTH PERIOD FOLLOWING THE FIRST PUBLIC ISSUANCE OR FILING
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, AS THE CASE MAY BE,
OF THE FINANCIAL DOCUMENT EMBODYING SUCH FINANCIAL REPORTING REQUIREMENT.

 

17

--------------------------------------------------------------------------------



 

SECTION 21.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon approval by the stockholders in accordance
with applicable state law, the Company’s bylaws and articles of incorporation
and the applicable rules of the New York Stock Exchange.  No grants of Stock
Options and other Awards may be made hereunder after the tenth anniversary of
the Effective Date and no grants of Incentive Stock Options may be made
hereunder after the tenth anniversary of the date the Plan is approved by the
Board.


 

SECTION 22.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Maryland, applied without
regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS:  APRIL 1, 2009

 

DATE APPROVED BY STOCKHOLDERS:  MAY 21, 2009

 

18

--------------------------------------------------------------------------------